Exhibit 10.9

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

EXECUTION COPY

JOINT INTELLECTUAL PROPERTY AGREEMENT

by and between

BP BIOFUELS NORTH AMERICA LLC

and

VERENIUM CORPORATION

(Effective as of September 2, 2010)



--------------------------------------------------------------------------------

JOINT INTELLECTUAL PROPERTY AGREEMENT INDEX

 

     Page  

ARTICLE I

  

DEFINITIONS

     1   

ARTICLE II

  

LICENSE GRANTS TO INTELLECTUAL PROPERTY RIGHTS

     6   

ARTICLE III

  

BP RIGHT TO ACQUIRE VERENIUM INTELLECTUAL PROPERTY

     8   

ARTICLE IV

  

PATENT MATTERS

     9   

ARTICLE V

  

FULLY PAID LICENSE

     13   

ARTICLE VI

  

CONFIDENTIALITY

     13   

ARTICLE VII

  

REPRESENTATIONS AND WARRANTIES

     15   

ARTICLE VIII

  

RISK ALLOCATION

     15   

ARTICLE IX

  

TERM

     17   

ARTICLE X

  

DISPUTE RESOLUTION

     17   

ARTICLE XI

  

GENERAL PROVISIONS

     19   

 

i



--------------------------------------------------------------------------------

JOINT INTELLECTUAL PROPERTY AGREEMENT

THIS JOINT INTELLECTUAL PROPERTY AGREEMENT (“Agreement”) is made as of
September 2, 2010 (“Effective Date”), by and between BP Biofuels North America
LLC, a Delaware limited liability company (“BP”), and Verenium Corporation, a
Delaware corporation (“Verenium”).

RECITALS

BP and Verenium have entered into that certain Asset Purchase Agreement dated as
of July 14, 2010 (“Asset Purchase Agreement”), pursuant to among other things,
Verenium will sell to BP, and BP will purchase from Verenium, all of the assets,
rights and properties of Verenium and its Non-Biofuels Subsidiaries (as defined
in the Asset Purchase Agreement) used in or related to Verenium’s
lignocellulosic biofuels business and all of the capital stock of the Biofuels
Subsidiaries (as defined in the Asset Purchase Agreement);

Verenium and Syngenta are parties to the Separation Agreement, pursuant to which
Verenium granted to Syngenta an exclusive right and license to the Verenium
Patent Rights and Verenium Know-How in the Syngenta Field of Use;

Following the sale of the LC Business, Verenium plans to continue operating the
Enzyme Business (as defined in the Asset Purchase Agreement);

Under the Asset Purchase Agreement, BP acquires from Verenium a joint and
undivided ownership right in the Joint Intellectual Property; and

The Parties desire, among other things, to set forth their understandings and
agreements with respect to the Joint Intellectual Property pursuant to the terms
and conditions of this Agreement.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
contained in this Agreement, to induce the Parties to enter into the Asset
Purchase Agreement and consummate the transactions contemplated thereby, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Parties, BP and Verenium agree as follows:

ARTICLE I

Definitions

For the purposes of this Agreement, the following terms have the following
meanings:

1.1 “Affiliate” means any Person that directly, or indirectly through one or
more intermediaries, (a) controls, (b) is controlled by, or (c) is under common
control with, any other Person referred to in this Agreement. As used in this
Section 1.1, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of another Person,
whether through the ownership of voting securities, by contract, or otherwise.
One Person is presumed to control another Person if the first Person possesses,
directly or indirectly, fifty percent (50%) or more of the voting rights in the
second Person entitled to vote at a meeting of shareholders, members, partners
or other equity or ownership interest holders.



--------------------------------------------------------------------------------

 

1.2 “Biofuels Affiliates” means, upon the consummation of the transaction
contemplated by the Asset Purchase Agreement, the Biofuels Subsidiaries (as
defined in the Asset Purchase Agreement), their successors and assigns, and any
Affiliate of BP which carries on or conducts the LC Business.

1.3 “Biomolecule” has the meaning set forth in the Separation Agreement.

1.4 “BP” means BP Biofuels North America LLC, a Delaware limited liability
company, or any successor or assign pursuant to Section 11.3.

1.5 “BP Field of Use” means the researching, development, manufacture and
commercialization (including without limitation to make or have made, use or
have used, practice or have practiced, improve or have improved, import or have
imported, export or have exported, market or have marketed, distribute or have
distributed, license, sell, offer for sale or have sold) of lignocellulosic
ethanol and other lignocellulosic biofuels and lignocellulosic bioproducts,
lignocellulosic butanol and lignocellulosic diesel biofuels, including without
limitation conversion of cell wall sugars and/or cell wall sugar compounds into
biofuels or bioproducts, and for the avoidance of doubt excluding starch to
ethanol, starch to other biofuels and starch to bioproducts.

1.6 “BP Indemnitees” mean BP, each of BP’s Affiliates, and the officers,
directors, independent contractors, partners, shareholders, members, managers,
employees, agents, and successors and assigns of BP and BP’s Affiliates.

1.7 “BP License Agreement” means the BP License Agreement between BP and
Verenium, dated as of the Effective Date, as may be amended in accordance with
its terms.

1.8 “BP Non-Competition Agreement” means the BP Non-Competition Agreement
between BP and Verenium, dated as of the Effective Date, as may be amended in
accordance with its terms.

1.9 “Claim” has the meaning given such term in Section 8.1.1.

1.10 “Closing” shall have the meaning set forth in the Asset Purchase Agreement.

1.11 “Confidential Information” means any and all information, data and
technology disclosed and/or provided by or on behalf of one Party or any of its
Affiliates to the other Party or any of its Affiliates, including, without
limitation, any and all methods and/or materials, technical information,
technologies, systems, processes, procedures, know-how, data, trade secrets (as
such are determined under applicable law), samples, inventions (whether
patentable or unpatentable), improvements, compositions, devices, molecules,
genetically engineered organisms, formulae, illustrations, patent applications,
products, works of authorship, compilations, programs, schematics, designs,
drawings, technical plans, prototypes, production and manufacturing processes
and techniques, research, development activities and plans, specifications,
computer programs, object and source code, databases, passwords, log on

 

2



--------------------------------------------------------------------------------

identifiers, algorithms, derivative works, reports, mask works, business and
financial data, business plans, skills and compensation of employees and
consultants, pricing, financial and operational information, information
regarding litigation or other regulatory actions or complaints, marketing plans,
customer and supplier information (including, without limitation, actual or
potential customers or suppliers, customer or supplier lists, and customer or
supplier requirements), regardless of the form in which such information
appears, or by which it is communicated whether in tangible or intangible form,
whether or not marked as confidential or otherwise identified as confidential,
and whether or not stored, compiled or memorialized physically, electronically,
graphically, photographically or in writing, as well as all documents and other
information which contain or reflect or are generated from any of the foregoing.

1.12 “Disclosing Party” means a Party or its Affiliate that furnishes or
provides access to Confidential Information of such Party or its Affiliate to
another Party or its Affiliate.

1.13 “Effective Date” means the date as of which this Agreement is made as set
forth in the introductory paragraph.

1.14 “Joint Intellectual Property” shall have the meaning given such term in the
Asset Purchase Agreement.

1.15 “LC Business” means the researching, development, manufacture and
commercialization (including without limitation to make or have made, use or
have used, practice or have practiced, improve or have improved, import or have
imported, export or have exported, market or have marketed, distribute or have
distributed, license, sell, offer for sale or have sold) of lignocellulosic
ethanol and other lignocellulosic biofuels and lignocellulosic bioproducts,
lignocellulosic butanol and lignocellulosic diesel biofuels, including without
limitation conversion of cell wall sugars and/or cell wall sugar compounds into
biofuels or bioproducts (which for the avoidance of doubt excludes starch to
ethanol, starch to other biofuels and starch to bioproducts), carried on or
conducted by BP and/or any of its Affiliates.

1.16 “Losses” has the meaning given such term in Section 8.1.1.

1.17 “Non-Competition Agreements” means the BP Non-Competition Agreement and the
Verenium Non-Competition Agreement.

1.18 “Party” means either BP or Verenium and they may be referred to
collectively as “Parties.” A reference to a “Party” includes that Party’s
successors in title and assigns or transferees permitted in accordance with the
terms of this Agreement.

1.19 “Patent Rights” means all issued patents and pending unpublished and
published patent applications (including certificates of invention, applications
for certificates of invention and priority rights) in any country or region,
including all plant patents and design patents, provisional applications,
substitutions, continuations, continuations-in-part, continued prosecution
applications including requests for continued examination, divisional
applications and renewals, and all letters patent or certificates of invention
granted thereon, and all reissues, reexaminations, extensions, term
restorations, renewals, substitutions, confirmations, registrations,
revalidations, revisions and additions of or to any of the foregoing, and all
counterparts of any of the foregoing, as well as the rights to file for, and to
claim priority to, such patent rights.

 

3



--------------------------------------------------------------------------------

 

1.20 “Person” means any individual, corporation, association, partnership
(general or limited), joint venture, trust, estate, limited liability company,
limited liability partnership, unincorporated organization, government (or any
agency or political subdivision thereof) or other legal entity or organization.

1.21 “Receiving Party” means any Party or its Affiliate that receives or has
access to Confidential Information of the other Party or its Affiliate.

1.22 “Retained Rights” means the Verenium Patent Rights (or any claims thereof)
or Verenium Know-How to the extent (but only to the extent) that such Verenium
Patent Rights (or any claims thereof) or Verenium Know-How (a) cover the right
to make, have made and use Biomolecules included in the Collaboration Materials
expressed or produced through Transgenic Expression (as those capitalized terms
are defined in the Separation Agreement) and to use data and information
included in the Collaboration Materials, in each case to develop, have
developed, use, have used, make, have made, import, have imported, export, have
exported, sell, offer for sale and have sold products which consist of,
incorporate or are made through the use of any Biomolecules included in the
Collaboration Materials expressed or produced through Transgenic Expression, and
(b) as otherwise exclusively licensed to Syngenta in the Syngenta Field of Use
under the Separation Agreement.

1.23 “Separation Agreement” means that certain Separation Agreement entered into
October 28, 2009 by and between Syngenta and Verenium, as may be amended in
accordance with its terms.

1.24 “Sublicense” means any grant by Verenium of a sublicense under the Verenium
Intellectual Property pursuant to the terms of this Agreement.

1.25 “Sublicensee” means any Third Party to whom Verenium grants a Sublicense.

1.26 “Syngenta” means Syngenta Participations AG, a corporation organized under
the laws of Switzerland, or any successor or assign in accordance with the terms
of the Separation Agreement.

1.27 “Syngenta Field of Use” means the scope of the rights exclusively granted
by Verenium to Syngenta and its Affiliates pursuant to Section 2.1, and
Section 2.3 of the Separation Agreement.

1.28 “Term” has the meaning given such term in Section 9.1 of this Agreement.

1.29 “Third Party” means a Person other than the Parties to this Agreement and
their respective Affiliates.

1.30 “Third Party Licensee Agreements” means any agreement pursuant to which
Verenium or any of its Affiliates or BP or any of its Biofuels Affiliates has
granted a license or sublicense under the Verenium Intellectual Property to any
Third Party as of the Effective Date.

 

4



--------------------------------------------------------------------------------

 

1.31 “Third Party Consents” means the applicable prior consent, sublicense
and/or permission of any and all Third Parties, whether such Third Party is a
licensor(s) of any of the Verenium Intellectual Property (“Third Party
Licensor”) or otherwise, to the grant under any of the Verenium Intellectual
Property of any of the rights proposed to be granted to Verenium, BP or their
respective Affiliates or Sublicensees hereunder, in the form as may be required
by any such Third Party from time to time.

1.32 “Third Party Licensor Agreement” means an agreement pursuant to which a
Third Party Licensor licenses or sublicenses to Verenium, BP or their respective
Affiliates or Sublicensees, rights with respect to intellectual property rights
owned or controlled by such Third Party Licensor.

1.33 “Verenium Field of Use” means any field of use outside of and excluding the
BP Field of Use and the Syngenta Field of Use.

1.34 “Verenium Improvements” means any improvements, additions, modifications,
developments, enhancements, updates, derivative works, transformations,
translations, adaptations and other changes in or to the Verenium Intellectual
Property, including any new or improved process, application, method of use,
method of manufacture, composition of matter, tool, system, technology, design
change, manufacturing or processing technique, or any other invention, discovery
or creation, arising or derived from or arising as a result of the practice of
any of the Verenium Intellectual Property licensed to Verenium pursuant to this
Agreement.

1.35 “Verenium Indemnitees” mean Verenium, each of Verenium’s Affiliates, and
the officers, directors, independent contractors, partners, shareholders,
members, managers, employees, agents, and successors and assigns of Verenium and
Verenium’s Affiliates.

1.36 “Verenium Intellectual Property” means collectively the Verenium Patent
Rights and the Verenium Know-How.

1.37 “Verenium Know-How” means any of the following owned or controlled by
Verenium or its Affiliates: methods and/or materials, technical information,
technologies, systems, processes, procedures, know-how, data, trade secrets (as
such are determined under applicable law), samples, inventions (whether
patentable or unpatentable), compositions, devices, molecules, genetically
engineered organisms, formulae, illustrations, works of authorship,
compilations, programs, schematics, designs, drawings, technical plans,
prototypes, production and manufacturing processes and techniques, research,
development activities and plans, specifications, computer programs, object and
source code, databases, passwords, log on identifiers, algorithms and mask
works, all as expressly listed and indentified on Schedule 1.37 hereto.

1.38 “Verenium License Agreement” means the Verenium License Agreement between
BP and Verenium, dated as of the Effective Date, as may be amended in accordance
with its terms.

1.39 “Verenium Non-Competition Agreement” means the Verenium Non-Competition
Agreement between BP and Verenium, dated as of the Effective Date, as may be
amended in accordance with its terms.

 

5



--------------------------------------------------------------------------------

1.40 “Verenium Patent Rights” means (a) the Patent Rights which are expressly
listed and identified on Schedule 1.40 hereto, and (b) Patent Rights arising
from prosecution or maintenance of such Patent Rights expressly listed and
identified on Schedule 1.40.

ARTICLE II

License Grants to Intellectual Property Rights

2.1 Non-Exclusive License to Verenium Intellectual Property. Effective
automatically upon the assignment of the Verenium Intellectual Property pursuant
to Section 3.2 hereof (if such assignment takes place), subject to the terms and
conditions contained in this Agreement, BP shall grant and hereby grants to
Verenium a non-exclusive, worldwide, royalty free and fully paid,
nontransferable (except as provided in Section 11.3), perpetual and irrevocable
right and license, with the right to sublicense solely in accordance with
subsection 2.2 hereof, under and with respect to the Verenium Intellectual
Property to make or have made, use or have used, practice or have practiced,
improve or have improved, research or have researched, develop or have
developed, modify or have modified, enhance or have enhanced, create derivative
works of or have derivative works created, market or have marketed, distribute
or have distributed, import or have imported, export or have exported, sell,
offer for sale, have sold or otherwise dispose of, products or services in the
Verenium Field of Use, in each case subject to all applicable Third Party
Licensor Agreements and Third Party Consents and to all applicable Third Party
Licensee Agreements.

2.2 Right to Sublicense. Verenium and its Affiliates may enter into Sublicenses
for the Verenium Intellectual Property after the assignment of the Separation
Agreement pursuant to Section 3.2 hereof, if any, provided that: (a) promptly
upon execution of a Sublicense, Verenium and its Affiliates shall furnish BP
with the name and current mailing address of each Sublicensee and with a copy of
each Sublicense (which such information, including such Sublicense, shall be
treated as Confidential Information of Verenium and which by necessity may be
redacted in part); and (b) the terms of any such Sublicense shall be consistent
with the terms of this Agreement.

2.3 Verenium Improvements. If the assignment of the Verenium Intellectual
Property pursuant to Section 3.2 hereof takes place, all right, title and
interest in and to all Verenium Improvements derived from or arising as a result
of the practice of the Verenium Intellectual Property by Verenium, its
Affiliates or Sublicensees, as permitted by this Agreement, which Verenium, its
Affiliates or Sublicensees may have or acquire, make or develop, or have made or
developed, solely or jointly with any other Person or Persons, shall be owned by
Verenium, its Affiliates or Sublicensees, respectively.

2.4 Exclusive License to Verenium Intellectual Property in the BP Field of Use.
Subject to the terms and conditions contained in this Agreement, Verenium and
its Affiliates shall grant and hereby grant to BP and its Biofuels Affiliates an
exclusive, worldwide, royalty free and fully paid, nontransferable (except as
provided in Section 11.3), irrevocable right and license, with the right to
sublicense, under and with respect to the Verenium Intellectual Property,
excluding the Retained Rights, to make or have made, use or have used, practice
or have practiced, improve or have improved, research or have researched,
develop or have developed, modify or have modified, enhance or have enhanced,
create derivative works of or

 

6



--------------------------------------------------------------------------------

have derivative works created, market or have marketed, distribute or have
distributed, import or have imported, export or have exported, sell, offer for
sale, have sold or otherwise dispose of, products or services in the BP Field of
Use, excluding the Syngenta Field of Use. The grant of the right and license
pursuant to this Section 2.4 shall expire upon the assignment to BP of the
Verenium Intellectual Property pursuant to Section 3.2 hereof.

2.5 Third Party Consents. Notwithstanding any other provision of this Agreement,
neither Party nor its Affiliates are required to make a disclosure of any
Verenium Intellectual Property, or procure any rights on either Party’s behalf,
or grant any right, license or sublicense under or to any of the foregoing, to
the extent that such Verenium Intellectual Property was acquired from a Third
Party Licensor (other than Syngenta) under a Third Party Licensor Agreement
(other than the Separation Agreement) that prevents or restricts disclosure of
the Verenium Intellectual Property or the granting of rights, licenses or
sublicenses under the Verenium Intellectual Property, or such disclosure is
otherwise subject to a Third Party Consent requirement, except that (a) if the
Third Party Licensor Agreement restricts disclosure of such Verenium
Intellectual Property only to a sublicensee that is bound by confidentiality
obligations, then the Party shall disclose the Verenium Intellectual Property to
the other Party subject to the confidentiality obligations of Article VI, and
(b) if the Third Party Licensor Agreement restricts the granting of rights,
licenses or sublicenses under the Verenium Intellectual Property by requiring
the prior written consent of the Third Party Licensor, then the other Party may
seek the Third Party Consent, and, if the other Party obtains such Third Party
Consent, the granting Party shall grant the license or sublicense under the
Verenium Intellectual Property pursuant to this Agreement. Neither Party shall
be required to assist the other Party in any way or secure any Third Party
Consents, except as required of Verenium with respect to Syngenta pursuant to
Article III. The licensed Party shall be solely responsible for the payment of
any money or other consideration that may be required to be paid or given to
such Third Party at any time to secure, provide or obtain any Third Party
Consents (collectively, “Third Party Consent Payments”). At no time shall either
Party be obligated to pay any money or any other consideration or to amend the
terms of any Third Party Licensor Agreements, at any time to secure, provide or
obtain any Third Party Consent, except as required of Verenium with respect to
Syngenta pursuant to Article III. The disclosure, license, sublicense or use of
the Verenium Intellectual Property hereunder shall be made subject to any
confidentiality obligations or other restrictions required under the Third Party
Licensor Agreement pursuant to which such Verenium Intellectual Property were
acquired from such Third Party, except with respect to the Separation Agreement
or as required of Verenium with respect to Syngenta pursuant to Article III. If
a Third Party Licensor Agreement provides a non assert right or protection with
respect to Patent Rights to a Party, if and to the extent the express terms of
such non assert provide or extend the benefits or protections of such provision
expressly to a sublicensee of the Party, then subject to the terms of the Third
Party Licensor Agreement, the licensee hereunder will be entitled to the
benefits or protections of such provision to the extent expressly allowed by
such Third Party Licensor Agreement and provided (x) the Party and its
Affiliates shall be under no obligation to pay any money or any other
consideration or to amend the terms of any Third Party Licensor Agreements at
any time to secure, provide or obtain the benefits of such non assert provision
to the licensee hereunder, (y) the Party and its Affiliates shall not be
required to make any claim or engage in any litigation or other proceeding to
obtain the benefit of any such non assert provision for the licensee hereunder,
and (z) the licensee hereunder shall be required to adhere to the express terms
of such non assert provision and not cause the Party to be in breach of or
default under such Third Party Licensor Agreement.

 

7



--------------------------------------------------------------------------------

 

2.6 Third Party Licensee Agreement Restrictions. If any Verenium Intellectual
Property is subject to licenses or sublicenses granted to Third Parties as of
the Effective Date under any Third Party Licensee Agreement, to the extent that
such Verenium Intellectual Property granted hereunder conflict with the terms of
such Third Party Licensee Agreement, such Verenium Intellectual Property granted
hereunder are granted subject to such terms of such Third Party Licensee
Agreements.

2.7 Audit of Licensed Rights. From and after the assignment of the Verenium
Intellectual Property pursuant to Section 3.2 hereof (if such assignment takes
place), BP shall have the right to inspect at its expense, through an
independent auditing firm in the United States reasonably acceptable to
Verenium, which acceptance will not be unreasonably delayed or denied by
Verenium (“Technology Auditor”) Verenium’s and its Affiliates’ use of the
Verenium Intellectual Property licensed to Verenium and its Affiliates hereunder
limited to once per year (and additionally to the extent that an audit shows
that Verenium and its Affiliates are not using the Verenium Intellectual
Property in material conformance with the terms of this Agreement) to confirm to
BP Verenium’s and its Affiliates’ compliance with this Agreement. Any such
inspections shall be conducted during normal business hours at reasonable times
and upon reasonable prior written notice. If any such inspection reveals that
Verenium and its Affiliates are not using the Verenium Intellectual Property
licensed to Verenium and its Affiliates hereunder in material conformance with
the terms of this Agreement, Verenium and its Affiliates shall promptly take
corrective action as directed by BP and Verenium and its Affiliates shall, as
soon as commercially possible using Verenium’s and its Affiliates’ reasonable
commercial efforts, provide evidence of such corrective action to BP including
(a) furnishing to BP a written certification from an officer of Verenium that
the corrective action has been taken and completed in all material respects, and
(b) allowing the Technology Auditor to reinspect the use of the Verenium
Intellectual Property licensed to Verenium and its Affiliates hereunder to
verify the corrective action has been taken and completed in all material
respects. If Verenium or its Affiliates do not take and complete the corrective
action(s) as soon as commercially possible using Verenium’s and its Affiliates’
reasonable commercial efforts, BP may exercise its rights and remedies under
this Agreement, at law and in equity with respect thereto.

ARTICLE III

BP Right to Acquire Verenium Intellectual Property

3.1 Negotiation Rights. After the Closing, BP shall have the exclusive right to
negotiate with Syngenta for the assignment to BP of all Verenium’s rights and
obligations under the Separation Agreement with respect to the Verenium
Intellectual Property (for clarification, the purpose of such negotiation may
not be to affect any of Verenium’s rights and obligations under the Separation
Agreement, other than with respect to the Verenium Intellectual Property).
Verenium shall cooperate with BP’s reasonable requests and, at BP’s cost and
expense, use all commercially reasonable efforts to assist BP in obtaining
Syngenta’s consent to an assignment of all Verenium’s rights and obligations
under the Separation Agreement with respect to the Verenium Intellectual
Property to BP, and to amend the Separation Agreement to effectuate the
foregoing; provided that, for clarification, Verenium shall not have any
obligation to agree to any amendment to the Separation Agreement that adversely
affects Verenium’s rights and obligations under the Separation Agreement (other
than with respect to the Verenium Intellectual Property).

 

8



--------------------------------------------------------------------------------

 

3.2 Assignment of Verenium Intellectual Property. As soon as practicable after
obtaining Syngenta’s consent to the assignment of the rights and obligations
under the Separation Agreement with respect to the Verenium Intellectual
Property to BP pursuant to Section 3.1 hereof, Verenium shall assign to BP
(a) all Verenium’s rights and obligations under the Separation Agreement with
respect to the Verenium Intellectual Property to BP, (b) all Verenium’s right,
title and interest in and to the Verenium Know-How, and (c) all Verenium’s
right, title and interest in and to the Verenium Patent Rights pursuant to an
Intellectual Property Assignment in substantially the form attached hereto as
Exhibit A. In connection therewith, Verenium shall duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts, including amending the Separation Agreement
and filing such assignments, agreements, documents and instruments, as may be
necessary or as BP may reasonably request in order to fulfill the purposes and
intent of this Section 3.2.

3.3 Exclusivity. After the Closing, Verenium shall not, and shall take all
action necessary to ensure that none of its Affiliates or any of their
respective representatives shall (a) solicit, initiate or accept any other
proposals or offers from any Person relating to any direct or indirect
acquisition, purchase or license of all or a portion of the Verenium
Intellectual Property; or (b) participate in any discussions, negotiations or
other communications regarding, or furnish to any other Person any information
with respect to, or otherwise cooperate in any way, assist or participate in,
facilitate or encourage any effort or attempt by any other Person to seek to do
any of the foregoing; provided that nothing shall prevent or restrict Verenium
from soliciting, initiating or accepting any proposal or offer from any Person
relating to a transaction for the transfer or sale of all or substantially all
of the collective business or assets of Verenium to a Third Party, whether by
merger (including by or through merger of a subsidiary), sale of stock, sale of
assets or otherwise, or participating in any discussions, negotiations or other
communications regarding, or furnish to any other Person any information with
respect to, or otherwise cooperating in any way, assisting or participating in,
facilitating or encouraging any effort or attempt by any other Person to seek to
do any of the foregoing with respect to such a transaction.

ARTICLE IV

Patent Matters

4.1 Patent Prosecution. BP shall have the sole right (except as provided in this
Article IV and subject to the terms of the Separation Agreement), but not the
obligation, to prepare, file, prosecute and maintain at its cost and expense the
patent applications and patents within the Verenium Patent Rights, using patent
counsel (including in-house counsel) of BP’s choice. The cost and expenses of
such prosecution and maintenance shall be borne by BP. Upon request, BP will
provide Verenium with copies of all substantive official correspondence
(including, but not limited to, applications, office actions and responses) with
the United States Patent and Trademark Office and its foreign equivalents. All
such documents and communications shall constitute Confidential Information of
BP. Verenium may provide

 

9



--------------------------------------------------------------------------------

comments concerning prosecution of such patent applications and BP shall give
good faith consideration thereto. In order to facilitate Verenium’s right to
comment, BP shall provide copies of all such substantive official correspondence
and any proposed responses by BP in a reasonable period of time prior to the
filing of the proposed response thereto to the extent reasonably practicable. In
the event Verenium desires to file and prosecute patent applications and patents
within the Verenium Patent Rights and BP does not choose to do so, then BP will
prepare and file such patent application at Verenium’s cost and expense.

4.2 Assignment of Patent Rights Prior To Abandonment.

4.2.1 If, at any time prior to the assignment of the rights and obligations
under the Separation Agreement with respect to the Verenium Intellectual
Property to BP pursuant to Section 3.2 hereof, BP decides not to continue
prosecution of or not to pay any required taxes or maintenance fees for any
patent or patent application within the Verenium Patent Rights, then BP shall,
at least ninety (90) days before the date which such action is required, send
written notice to Verenium advising of such decision and shall maintain such
application or patent active up to such date, in order for Verenium to comply
with its obligations to Syngenta under the Separation Agreement or for Verenium
to exercise the rights herein on its own behalf. Upon receipt of such notice,
Verenium shall have the right but not the obligation to take action at its own
expense to maintain such patent application or patent active. If Verenium
decides to maintain such patent application or patent active, BP shall have no
obligation to take any action or do anything other than to provide Verenium with
such information and documents necessary to maintain such patent application or
patent active or in force. If Syngenta decides to maintain such patent
application or patent active pursuant to Section 10.3 of the Separation
Agreement, BP shall promptly assign to Verenium all of its right, title and
interest in and to such patent or patent application. Upon such assignment,
Verenium shall grant, and hereby grants to BP, a non-exclusive, fully paid,
perpetual and irrevocable sublicense under the license to such patent or patent
application granted to Verenium by Syngenta pursuant to Section 10.3 of the
Separation Agreement.

4.2.2 If, at any time after the assignment of the rights and obligations under
the Separation Agreement with respect to the Verenium Intellectual Property to
BP pursuant to Section 3.2 hereof, BP decides not to continue prosecution of or
not to pay any required taxes or maintenance fees for any patent or patent
application within the Verenium Patent Rights, and Syngenta assumes such
obligations under the Separation Agreement, BP shall assign to Syngenta such
patent or patent application in accordance with the terms of the Separation
Agreement. Upon such assignment, BP shall grant, and hereby grants to Verenium,
a non-exclusive, fully paid, perpetual and irrevocable sublicense under the
license to such patent or patent application granted to BP by Syngenta pursuant
to Section 10.3 of the Separation Agreement.

4.2.3 If, at any time after the assignment of the rights and obligations under
the Separation Agreement with respect to the Verenium Intellectual Property to
BP pursuant to Section 3.2 hereof, BP decides not to continue prosecution of or
not to pay any required taxes or maintenance fees for any patent or patent
application within the Verenium Patent Rights, and Syngenta declines to assume
such obligations under the Separation Agreement, then BP shall, at least ninety
(90) days before the date which such

 

10



--------------------------------------------------------------------------------

action is required, send written notice to Verenium advising of such decision
and shall maintain such application or patent active up to such date. Upon
receipt of such notice, Verenium shall have the right but not the obligation to
take action at its own expense to maintain such patent application or patent
active. If Verenium decides to maintain such patent application or patent
active, BP shall have no obligation to take any action or do anything other than
to provide Verenium or Syngenta with such information and documents necessary to
maintain such patent application or patent active or in force.

4.3 Enforcement.

4.3.1 Notification. If either Party learns of any actual or suspected
infringement of a claim of the Verenium Patent Rights, such Party shall promptly
inform the other Party thereof.

4.3.2 BP Right to Enforce.

(a) BP shall have the first right at its own expense to enforce the Verenium
Patent Rights, and to take steps to abate the infringement and/or to institute,
prosecute, control and seek remedy in any action or proceeding with respect to
actual or suspected infringement by a Third Party, and the sole right to settle
any such action or proceeding so instituted, provided, however, that BP may not
settle such suit without Verenium’s consent (such consent not to be unreasonably
withheld or delayed), if such settlement would include the grant of any rights
inconsistent with this Agreement. BP shall give Verenium sufficient advance
notice of its intent to file a suit in the applicable jurisdiction and the
reasons therefor, and shall provide Verenium with an opportunity to make
suggestions and comments regarding such filing and shall give good faith
consideration thereto; provided, however, that Verenium shall provide any such
comments sufficiently in advance of any filing dates to allow for consideration
by BP. BP shall keep Verenium reasonably informed of the status and progress of
such litigation. BP shall have the sole and exclusive right to select counsel
for any such suit and action and shall pay all expenses of the suit, including,
but not limited to, attorneys’ fees and court costs, provided that Verenium may
participate in such suit using counsel of its own choice at its own cost and
expense. Upon request of BP, Verenium shall join as a party to the suit, at BP’s
reasonable expense, and shall offer reasonable assistance to BP in connection
therewith, including without limitation executing powers of attorney and other
documents, providing access to relevant documents and other evidence and making
its employees available at reasonable business hours, all at BP’s reasonable
expense.

(b) If, for any reason, it is not possible under applicable law for BP to take
action in its own name against an alleged infringer pursuant to subsection
(a) of this Section 4.3.2, then BP shall have the right to pursue such action in
Verenium’s name and stead, at BP’s sole cost and expense and using counsel of
BP’s choice, by giving Verenium written notice thereof. Verenium shall execute
such documents, and take such action, as is necessary to effectuate the purpose
of this Section 4.3.2(b). The provisions of subsection (a) of this
Section 4.3.2, to the extent not inconsistent herewith, shall govern the rights
and obligations of BP and Verenium with respect to such action.

 

11



--------------------------------------------------------------------------------

4.3.3 Verenium Right to Enforce.

(a) If, at any time before the assignment of the rights and obligations under
the Separation Agreement with respect to the Verenium Intellectual Property
pursuant to Section 3.2 hereof, BP has not taken legal action or been successful
in obtaining cessation of the infringement, within (i) three (3) months after
the date of notice of Third Party infringement under Section 4.3.2; or
(ii) forty-five (45) days before the expiration of a period of time set by
applicable law in which action must be taken with respect to the alleged
infringement, then Verenium shall have the right to bring suit against the
alleged Third Party infringer at its own expense. In the event that Verenium
brings suit against the Third Party infringer, Verenium will provide BP with all
of the opportunities for suggestion, comment, information and documents provided
under Section 4.3.2, and BP agrees upon Verenium’s request to join as a party to
the suit, at Verenium’s reasonable expense, and to offer reasonable assistance
to Verenium in connection therewith at Verenium’s reasonable expense.

(b) If, at any time after the assignment of the rights and obligations under the
Separation Agreement with respect to the Verenium Intellectual Property pursuant
to Section 3.2 hereof, BP has not taken legal action or been successful in
obtaining cessation of the infringement, within (i) six (6) months after the
date of notice of Third Party infringement under Section 4.3.2; or (ii) ninety
(90) days before the expiration of a period of time set by applicable law in
which action must be taken with respect to the alleged infringement, and
Syngenta has not notified BP of its intent to bring suit against the alleged
Third Party infringer, then Verenium shall have the right to bring suit against
the alleged Third Party infringer at its own expense. In the event that Verenium
brings suit against the Third Party infringer, Verenium will provide BP with all
of the opportunities for suggestion, comment, information and documents provided
under Section 4.3.2, and BP agrees upon Verenium’s request to join as a party to
the suit, at Verenium’s reasonable expense, and to offer reasonable assistance
to Verenium in connection therewith at Verenium’s reasonable expense.

4.3.4 Recovery. Each Party shall cooperate with the other Party in any
litigation proceedings against an infringer, at the expense of the Party
controlling the lawsuit. Any recovery from an action against an infringer shall
first be used to reimburse each Party for all costs actually paid by each Party
in connection with such action, and any remainder shall be retained by the Party
that instituted the action; provided that to the extent any award is allocable
to lost sales, such remainder will first be used to reimburse the Party(ies)
with respect to whom such sales were deemed lost and, to the extent such
additional amounts are insufficient to reimburse such lost sales of each Party,
in proportion to the lost sales of each Party.

4.3.5 Obligations Under Separation Agreement. Notwithstanding anything to the
contrary under this Section 4.3, each Party acknowledges and agrees that in
connection with the prosecution of a suit for infringement of the Verenium
Patent Rights, Syngenta has certain rights, and Verenium (or BP after giving
effect to the assignment of the rights and obligations under the Separation
Agreement pursuant to Section 3.2 hereof), has certain obligations to Syngenta,
pursuant to Section 10.4 of the Separation Agreement, including without
limitation to consent to certain settlement terms affecting Syngenta’s rights
under the Separation Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE V

Fully Paid License

5.1 Royalty Free, Fully Paid Licenses. The licenses and other rights granted
pursuant to this Agreement by BP to Verenium and its Affiliates, and by Verenium
to BP and its Affiliates, shall be royalty-free and deemed fully paid-up in
consideration for the Parties entering into and consummating the transactions
contemplated by the Asset Purchase Agreement.

ARTICLE VI

Confidentiality

6.1 Confidentiality. During the Term, each Party in its capacity as a Receiving
Party (on behalf of itself and its Affiliates) shall hold all Confidential
Information of the Disclosing Party in confidence and shall not disclose, use,
copy, publish, distribute, display, disseminate, provide access to or in any way
disburse any Confidential Information, except: (a) as reasonably necessary to
carry out its responsibilities under this Agreement; (b) as otherwise allowed
under this Agreement; or (c) with written consent of the Disclosing Party. The
Receiving Party will use at least the same standard of care as it uses to
protect proprietary or confidential information of its own (but no less than
reasonable care) to ensure that its and its Affiliates’ employees, agents,
consultants and other representatives do not disclose or make any unauthorized
use of the Confidential Information of the Disclosing Party.

6.2 Exceptions. The obligations set forth in Section 6.1 shall not apply to any
portion of Confidential Information which the Receiving Party can prove by
competent evidence:

6.2.1 is now, or hereafter becomes, through no act or failure to act on the part
of the Receiving Party or its Affiliates in breach of this Agreement, generally
known or available;

6.2.2 is known by the Receiving Party or its Affiliates at the time of receiving
such information as evidenced by documentation pre-dating disclosure to the
Receiving Party or its Affiliates by the Disclosing Party;

6.2.3 is furnished to the Receiving Party by a Third Party that is free to
disclose to others without breach of any obligation of confidentiality or
non-disclosure; or

6.2.4 was independently developed by the Receiving Party or its Affiliates
without reference to information provided by the Disclosing Party, as evidenced
by clear documentation.

6.3 Permitted Disclosures. The Receiving Party and its Affiliates are expressly
authorized to disclose Confidential Information of the Disclosing Party as
expressly permitted by this Agreement or if and to the extent such disclosure is
reasonably necessary in the following instances:

6.3.1 exercising the rights and performing the obligations of the Receiving
Party under this Agreement;

 

13



--------------------------------------------------------------------------------

 

6.3.2 prosecuting or defending litigation as permitted by this Agreement;

6.3.3 complying with applicable laws and regulations;

6.3.4 disclosure to FDA, DOE, USDA or EPA or any comparable or successor
government agencies worldwide;

6.3.5 disclosure to employees, agents, consultants and independent contractors
of the Receiving Party and its Affiliates only on a need-to-know basis and
solely as necessary in connection with the performance of this Agreement,
provided that each disclosee must be bound by similar obligations of
confidentiality and non-use at least as equivalent in scope as those set forth
in this Article VI prior to any such disclosure; or

6.3.6 disclosure to any bona fide potential investor, investment banker,
acquirer, merger partner, or other potential financial partner; provided that in
connection with such disclosure, the Disclosing Party shall inform each
disclosee of the confidential nature of such Confidential Information and use
reasonable efforts to cause each disclosee to treat such Confidential
Information as confidential.

In the event the Receiving Party or any of its Affiliates is required to make a
disclosure of the Disclosing Party’s Confidential Information pursuant to
Section 6.3.2 or 6.3.3, it will, except where impracticable, provide the
Disclosing Party at least sufficient prior written notice of any such disclosure
so that the Disclosing Party may seek a protective order or other appropriate
remedy. Notwithstanding the foregoing, the Receiving Party and its Affiliates
shall take all reasonable action to preserve the confidentiality of the
Confidential Information of the Disclosing Party, including, without limitation,
by cooperating with the Disclosing Party to obtain a protective order or other
appropriate remedy.

6.4 Notice of Non-Permitted Disclosure. If the Receiving Party becomes aware of
any unauthorized use or disclosure of the Confidential Information of the
Disclosing Party, the Receiving Party shall promptly notify the Disclosing Party
in writing.

6.5 Injunctive Relief. Given the nature of the Confidential Information and the
competitive damage that would result to the Disclosing Party upon unauthorized
disclosure, use or transfer of its Confidential Information to any Third Party,
the Parties agree that monetary damages may not be a sufficient remedy for any
breach of this Article VI. In addition to all other remedies, the Disclosing
Party shall be entitled to seek specific performance and injunctive and other
equitable relief as a remedy for any breach or threatened breach of this
Article VI.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

Representations and Warranties

7.1 Representations and Warranties of BP. BP represents and warrants to Verenium
as of the Effective Date:

7.1.1 BP (a) is a limited liability company duly organized, validly existing and
in good standing under the laws of its jurisdiction of formation, and (b) has
all requisite power and authority to enter into this Agreement.

7.1.2 This Agreement is a valid and binding obligation of BP enforceable in
accordance with its terms, and does not conflict with any agreement, instrument
or understanding, oral or written, to which it is a party or by which it may be
bound, nor violate in any material respect any law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

7.2 BP Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7.1, BP EXPRESSLY
DISCLAIMS AND MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE AND WARRANTIES BASED UPON COURSE OF DEALING OR TRADE
USAGE.

7.3 Verenium’s Representations and Warranties. Verenium represents and warrants
to BP as of the Effective Date:

7.3.1 Verenium (a) is a corporation duly organized, validly existing and in good
standing under the laws of its incorporating jurisdiction, and (b) has all
requisite power and authority to enter into this Agreement.

7.3.2 This Agreement is a valid and binding obligation of Verenium enforceable
in accordance with its terms, and does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate in any material respect any law or regulation of
any court, governmental body or administrative or other agency having
jurisdiction over it.

7.4 Verenium Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7.3, VERENIUM
EXPRESSLY DISCLAIMS AND MAKES NO REPRESENTATION OR WARRANTY’ OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE AND WARRANTIES BASED UPON COURSE OF DEALING OR
TRADE USAGE.

ARTICLE VIII

Risk Allocation

8.1 Indemnification.

8.1.1 By BP. Subject to the provisions of Section 8.4, BP hereby agrees to
defend, indemnify and hold harmless the Verenium Indemnitees from and against
any losses, damages liabilities, expenses and costs, including reasonable
attorneys’ fees and legal expenses (“Losses”) incurred by any of the Verenium
Indemnitees as a result of any claim, demand, action or other proceeding by any
Third Party (“Claim”) arising from or related to (a) any material breach of the
representations, warranties, covenants or

 

15



--------------------------------------------------------------------------------

agreements of BP under this Agreement; (b) the exploitation by BP, its
Affiliates and Sublicensees of the Verenium Intellectual Property; and (c) any
negligence or intentional misconduct by BP, its Affiliates or their respective
employees, agents or representatives in performing its covenants, agreements or
obligations under this Agreement. The foregoing indemnification, defense and
hold harmless obligation will not apply to the Verenium Indemnitees,
respectively, in the event and to the extent that a court of competent
jurisdiction determines that such Claims arose as a result of any Verenium
Indemnitee’s respective negligence, intentional misconduct or breach of this
Agreement, but only up to and to the extent of the respective Verenium
Indemnitee’s proportional share of fault or responsibility.

8.1.2 By Verenium. Subject to the provisions of Section 8.4, Verenium hereby
agrees to defend, indemnify and hold harmless the BP Indemnitees from and
against any Losses incurred by any of the BP Indemnitees as a result of any
Claim arising from or related to (a) any material breach of the representations,
warranties, covenants or agreements of Verenium under this Agreement; (b) the
exploitation by Verenium, its Affiliates and Sublicensees of the Verenium
Intellectual Property, and (c) any negligence or intentional misconduct by
Verenium, its Affiliate or their respective employees, agents or representatives
in performing the covenants, agreements or obligations under this Agreement. The
foregoing indemnification, defense and hold harmless obligation will not apply
in the event and to the extent that a court of competent jurisdiction determines
that such Claims arose as a result of any BP Indemnitee’s negligence,
intentional misconduct or breach of this Agreement, but only up to and to the
extent of the respective BP Indemnitee’s proportional share of fault or
responsibility.

8.2 Procedure. To receive the benefit of indemnification under Section 8.1, the
Indemnitees must (a) promptly provide notification of the claim and reasonable
cooperation to the Indemnitor; provided that failure to promptly notify
Indemnitor will not limit the claim for indemnification hereunder except to the
extent that such failure actually prejudices Indemnitor, (b) tender to
Indemnitor complete control of the defense, settlement and compromise of the
claim; provided that Indemnitor will not settle any such claim without the
consent of Indemnitee unless a full release of Indemnitee is obtained from all
Third Party claimants; and (c) not make any admissions to any Third Party
regarding the claim or settle any indemnified claim except as approved by
Indemnitor in writing or as required by applicable law. Any Indemnitee may
participate in its defense at its own cost and expense and Indemnitor will
consult with Indemnitee in connection with defense and settlement. The foregoing
states the entire liability of the applicable Indemnitor in respect of any
Claim. Nothing contained in this provision or this Agreement is, however,
intended to require Indemnitor to pay to any Indemnitee any amount other than
(i) for the costs of Indemnitee’s defense, if Indemnitor elects not to defend;
and (ii) such amounts actually paid by Indemnitee to the Third Party claimant if
Indemnitor fails to pay the Third Party claimant directly for any settlement
approved by Indemnitor or any finally awarded judgment in favor of the Third
Party claimant.

8.3 Insurance. Unless self insured, each Party will procure and maintain
insurance, including product liability insurance, adequate to cover its
obligations hereunder and which are consistent with normal business practices of
prudent companies similarly situated at all times during the Term. It is
understood that such insurance will not be construed to create a limit of either
party’s liability with respect to its indemnification, defense or hold harmless
obligations under this Article VIII.

 

16



--------------------------------------------------------------------------------

8.4 LIMITATION OF LIABILITY. EXCEPT FOR BREACH OF CONFIDENTIALITY OBLIGATIONS
UNDER ARTICLE VI OR AS OTHERWISE PROVIDED IN SECTION 8.1 WITH RESPECT TO THIRD
PARTY CLAIMS, NO PARTY WILL BE LIABLE TO ANY OTHER PARTY FOR LOST PROFITS OR FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY.

ARTICLE IX

Term

9.1 Term. The term of this Agreement (the “Term”) shall begin upon the Effective
Date and continue in perpetuity, unless terminated by written agreement of BP
and Verenium.

9.2 Rights in Bankruptcy. The Parties agree and acknowledge that the rights
granted by this Agreement are licenses of rights to “intellectual property” as
such term is defined under Section 101 of the Title 11 of the United States
Code, 11 U. S. C. §§ 101-1330, as now in effect or hereafter amended (the
“Bankruptcy Code”). The Parties further acknowledge and agree that Verenium
shall retain and may fully exercise and enjoy all rights and elections available
to it under the Bankruptcy Code including those rights under Section 365(n) of
the Bankruptcy Code, as well as all other applicable laws and regulations. The
Parties further agree that in the event of the commencement of a bankruptcy
proceeding under the Bankruptcy Code by or against a licensor of rights to
intellectual property under this Agreement, Verenium shall be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, and
same, if not already in its possession, shall be promptly delivered to Verenium
upon Verenium’s written request upon any such commencement of a bankruptcy
proceeding, unless such licensor elects to continue to perform all of its
obligations under this Agreement, or (ii) if not delivered under (i) above, upon
rejection of this Agreement by or on behalf of such licensor.

ARTICLE X

Dispute Resolution

10.1 Objective. The Parties recognize that disputes as to certain matters may
from time to time arise under this Agreement which relate to the rights or
obligations of BP and/or Verenium under this Agreement. It is the objective of
the Parties to establish procedures to facilitate the resolution of disputes
arising under this Agreement in an expedient manner by mutual cooperation and
without resort to litigation. To accomplish this objective, the Parties agree to
follow the procedures set forth in this Article X to resolve any controversy or
claim arising out of, relating to or in connection with any provision of this
Agreement, if and when a dispute arises under this Agreement.

 

17



--------------------------------------------------------------------------------

 

10.2 Notice of Dispute. If there is an unresolved dispute relating to the terms
of this Agreement, or the performance thereof, Verenium or BP may commence the
dispute resolution process by giving the other party formal written notice of
the dispute, including a description for the dispute in reasonably detail
including the facts underlying the dispute, and the provision of this Agreement
under which the dispute has arisen.

10.3 Resolution by Senior Executives. If the dispute remains unresolved for 30
days after the dispute notice has been delivered, Verenium or BP may refer such
dispute to the President of Verenium and the Chief Executive Officer of BP, who
shall meet in person or by telephone within 30 days after such referral to
attempt in good faith to resolve such dispute. If such matter cannot be resolved
by discussion of such officers within such 30-day period (as may be extended by
mutual written agreement), such dispute shall be resolved in accordance with
Section 10.4.

10.4 Arbitration. Any dispute that is not resolved as provided in Section 10.3
may be referred to arbitration in accordance with this Section 10.4, by Verenium
or BP. Such arbitration shall be conducted in New York, New York, or any other
place selected by mutual agreement of Verenium and BP, in accordance with the
Commercial Arbitration Rules of the AAA. Such arbitration shall be conducted by
a single arbitrator with knowledge of and experience with the alternative energy
industry appointed by mutual consent of Verenium and BP or appointed by the AAA
if the Parties are unable to select an arbitrator within 30 days. The arbitrator
shall apply the governing law set forth in Section 11.1 hereof. The arbitrator
shall determine what discovery shall be permitted, consistent with the goal of
limiting the cost and time which the Parties must expend for discovery; provided
the arbitrators shall permit such discovery as they deem necessary to permit an
equitable resolution of the dispute. Any written evidence originally in a
language other than English shall be submitted in English translation
accompanied by the original or a true copy thereof. The decision of the
arbitrator shall be final and binding and conclusive on the Parties, and the
judgment thereon may be entered into any court having jurisdiction over the
Parties and the subject matter thereof. The costs and expenses of the
arbitration, but not the costs and expenses of the Parties, will be shared
equally by the Verenium and BP; provided that if the arbitrator determines that
one Party prevailed in the proceeding, then the other Party will bear the entire
cost and expense of the arbitration. If a Party fails to proceed with
arbitration, unsuccessfully challenges the arbitration award, or fails to comply
with the arbitration award, the other Party is entitled to costs, including
reasonable attorneys’ fees, for having to compel arbitration or defend or
enforce the award. Except as otherwise required by law, the Parties and the
arbitrator will maintain as confidential all information or documents obtained
during the arbitration process, including the resolution of the dispute.

10.5 Decision. The arbitrator shall, within 15 days after the conclusion of the
arbitration hearing pursuant to Section 10.4, issue a written award and
statement of decision describing the essential findings and conclusions on which
the award is based, including the calculation of any damages awarded. The
arbitrator shall be authorized to award compensatory damages, but shall not be
authorized (a) to award non-economic damages, such as for emotional distress,
pain and suffering or loss of consortium, (b) to award punitive damages, or
(c) to reform, modify or materially change this Agreement; provided, however,
that the damage limitations described in clauses (a) and (b) of this sentence
will not apply if such damages are statutorily imposed.

 

18



--------------------------------------------------------------------------------

10.6 Court Actions. Notwithstanding the foregoing, (a) any Party shall be
permitted to seek a preliminary injunction or other equitable remedy in the
courts to preserve rights, which may otherwise be lost or encumbered in the
absence of injunctive relief, or to preserve the status quo, including but not
limited to preserve confidentiality of Confidential Information, and (b) any
dispute, controversy or claim relating to the scope, validity, enforceability or
infringement of any Licensed Rights or other intellectual property rights that
are the subject of this Agreement shall be submitted to a court of competent
jurisdiction in which such Licensed Rights or other intellectual property rights
were granted or arose.

10.7 Remedies Cumulative. The remedies of the Parties are cumulative and not
exclusive, and except as otherwise expressly provided in this Agreement to the
contrary, each Party shall have all rights and remedies available under this
Agreement, at law or in equity.

ARTICLE XI

General Provisions

11.1 Governing Law. This Agreement will be governed and construed in accordance
with the laws of the State of New York, United States of America, to the
exclusion of both its principles and rules on conflicts of laws and the
provisions of the United Nations Convention on Contracts for the International
Sale of Goods.

11.2 Independent Contractors. The Parties shall perform their obligations under
this Agreement as independent contractors, and nothing in this Agreement is
intended or will be deemed to constitute a partnership, agency or
employer-employee relationship among the Parties. None of the Parties will have
any right, power or authority to assume, create, or incur any expense,
liability, or obligation, express or implied, on behalf of any other Party.

11.3 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
directly or indirectly (including without limitation by merger including by or
through merger of a subsidiary, sale of stock, sale of assets or otherwise) by
any Party without the prior written consent of Verenium (in the case of any
assignment or transfer by BP), or BP (in the case of any assignment or transfer
by Verenium), which consent shall not be unreasonably withheld; provided,
however, that either Party may assign or otherwise transfer this Agreement and
its rights and obligations under this Agreement without the other Party’s
consent in connection with the transfer or sale of all or substantially all of
the collective business or assets of the Party related to this Agreement to a
Third Party, whether by merger (including by or through merger of a subsidiary),
sale of stock, sale of assets or otherwise, provided that this Agreement and the
applicable Non-Competition Agreement must be assumed by the Third Party in
writing and the assigning Party shall remain secondarily liable and responsible
to the other Party for the performance and observance of all such duties and
obligations by such Third Party under the applicable Non-Competition Agreement
and this Agreement, and provided further that in the event of a transaction
(whether this Agreement is actually assigned or is assumed by the acquiring
party by operation of law (e.g., in the context of a reverse triangular
merger)), intellectual property rights of the acquiring party in such
transaction (if other than one of the Parties to this Agreement) shall not be
included in the intellectual property rights licensed or assigned under this
Agreement. Either Party can transfer its rights and obligations under this

 

19



--------------------------------------------------------------------------------

Agreement to an Affiliate without the consent of the other Party; however, the
Assigning Party can only transfer its rights and obligations under this
Agreement to an Affiliate if such Assigning Party transfers this Agreement and
the applicable Non-Competition Agreement together, and in whole but not in part,
to an Affiliate that is wholly owned directly or indirectly by the ultimate
parent company of the Party, without the other Party’s consent, and provided
that the Party shall remain secondarily liable and responsible to the other
Party for the performance and observance of all such duties and obligations by
such Affiliate and such Affiliate assumes in writing this Agreement and the
applicable Non-Competition Agreement.

This Agreement shall be binding upon successors and permitted assigns of the
Parties. Any assignment or transfer by operation of law or change in control not
in accordance with this Section 11.3 will be null and void.

11.4 Entire Agreement; Amendment; Waiver. This Agreement, together with all
exhibits and schedules attached hereto which are hereby incorporated by
reference, the Asset Purchase Agreement, the Non-Competition Agreements, the
Verenium License Agreement, the BP License Agreement, and the other agreements
by or among the Parties expressly referred to herein or in the Asset Purchase
Agreement, the terms and conditions of which are herby incorporated by
reference, constitutes and contains the entire understanding and agreement of
the parties respecting the subject matter hereof and cancels and supersedes any
and all prior and contemporaneous negotiations, correspondence, understandings,
and agreements between the Parties, whether oral or written, regarding the
subject matter hereof. No waiver, modification, or amendment of any provision of
this Agreement will be valid or effective unless made in writing and signed by a
duly authorized officer of each of the Parties. A waiver by a Party of any of
the terms and conditions of this Agreement in any instance will not be deemed or
construed to be a waiver of such term or condition for the future, or of any
subsequent breach hereof.

11.5 Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable laws
and regulations, but, if any provision of this Agreement is held to be
prohibited by or invalid under applicable laws and regulations, such provision
will be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or of this Agreement. The
Parties will make a good faith effort to replace the invalid or unenforceable
provision with a valid one which in its economic effect is most consistent with
the invalid or unenforceable provision.

11.6 Further Assurances. Each Party agrees that, subsequent to the execution and
delivery of this Agreement and without any additional consideration, it will
execute and deliver any further legal instruments and perform any acts which are
or may become reasonably necessary to effectuate the purposes of this Agreement.

11.7 No Third Party Beneficiaries. This Agreement is neither expressly or
impliedly made for the benefit of any Third Party except for the Indemnitees as
provided in Section 8.1.

11.8 Force Majeure. No Party shall be liable to any other Party for failure or
delay in the performance of any of its obligations under this Agreement for the
time and to the extent such failure or delay is caused by any Force Majeure
Event. The Party affected by such Force Majeure Event will provide the other
Parties with full particulars thereof as soon as it becomes

 

20



--------------------------------------------------------------------------------

aware of the same (including its best estimate of the likely extent and duration
of the interference with its activities), and will use commercially reasonable
efforts to overcome the difficulties created thereby and to resume performance
of its obligations as soon as practicable.

11.9 Notices. Any notice to be given under this Agreement shall be in writing
and shall be considered to be given and received in all respects when hand
delivered, upon written confirmation of delivery after being sent by prepaid
express or courier delivery service, upon confirmation of receipt when sent by
facsimile transmission or three days after deposited in the United States mail,
certified mail, postage prepaid, return receipt requested, in each case
addressed as follows, or to such other address as shall be designated by notice
duly given:

 

If to Verenium:

 

Verenium Corporation

55 Cambridge Parkway

Cambridge, MA 02142

Attention: Chief Legal Officer and Chief

Financial Officer

Fax: (617) 674-5353

  

If to BP:

 

BP Biofuels North America LLC

Attention: Director of Business Development

150 West Warrenville Road

Naperville, IL 60563

Fax: (630) 836-5855

11.10 Rights Inuring To BP. The Parties acknowledge and agree that BP, its
Affiliates and sublicensees shall, during the Term and prior to the assignment
to BP of the Verenium Intellectual Property pursuant to Section 3.2 hereof, have
an irrevocable right with respect to the Verenium Intellectual Property,
excluding the Retained Rights, to make or have made, use or have used, practice
or have practiced, improve or have improved, research or have researched,
develop or have developed, modify or have modified, enhance or have enhanced,
create derivative works of or have derivative works created, market or have
marketed, distribute or have distributed, import or have imported, export or
have exported, sell, offer for sale, have sold or otherwise dispose of, products
or services, and such rights shall inure to the benefit of BP, its Affiliate and
sublicensees; provided that, during the Term and prior to the assignment to BP
of the Verenium Intellectual Property pursuant to Section 3.2 hereof, BP agrees,
on behalf of itself and its Affiliates, not to practice the Verenium
Intellectual Property in the Syngenta Field of Use.

11.11 Interpretation.

11.11.1 Captions, Headings and Recitals. The captions and headings of clauses
contained in this Agreement preceding the text of the articles, sections,
subsections and paragraphs hereof are inserted solely for convenience and ease
of reference only and shall not constitute any part of this Agreement, or have
any effect on its interpretation or construction. The recitals appearing at the
beginning of this Agreement are incorporated into this terms and conditions in
full by this reference thereto.

11.11.2 Singular and Plural. All references in this Agreement to the singular
shall include the plural where applicable, and all references to gender shall
include both genders.

 

21



--------------------------------------------------------------------------------

11.11.3 Articles, Sections and Subsections. Unless otherwise specified,
references in this Agreement to any article shall include all sections,
subsections, and paragraphs in such article; references in this Agreement to any
section shall include all subsections and paragraphs in such sections; and
references in this Agreement to any subsection shall include all paragraphs in
such subsection.

11.11.4 Days. All references to days in this Agreement shall mean calendar days,
unless otherwise specified.

11.11.5 Ambiguities. Ambiguities and uncertainties in this Agreement, if any,
shall not be interpreted against any Party, irrespective of which Party may be
deemed to have caused the ambiguity or uncertainty to exist.

11.11.6 English Language. This Agreement has been prepared in the English
language and the English language shall control its interpretation. In addition,
all notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

11.12 Counterparts. This Agreement may be executed simultaneously in
counterparts, including by transmission of facsimile or PDF copies of signature
pages to the Parties or their representative legal counsel, any one of which
need not contain the signature of more than one party but both such counterparts
taken together will constitute one and the same agreement.

[Remainder of Page Intentionally Blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, effective as of the Effective
Date.

 

Verenium Corporation

   

BP Biofuels North America LLC

By:

 

/s/ Carlos A. Riva

   

By:

 

/s/ Susan A. Ellerbusch

 

Name:

 

Carlos A. Riva

     

Name:

 

Susan A. Ellerbusch

 

Title:

 

President and Chief Executive Officer

     

Title:

 

President



--------------------------------------------------------------------------------

Exhibit A

To Joint Intellectual Property Agreement

INTELLECTUAL PROPERTY ASSIGNMENT

THIS INTELLECTUAL PROPERTY ASSIGNMENT (this “Assignment”) is made on this     
day of          20     (the “Effective Date”), by and between BP Biofuels North
America LLC, a Delaware limited liability company (“BP”) and Verenium
Corporation, a Delaware corporation (“Verenium”).

W I T N E S S E T H:

WHEREAS, pursuant to Section 3.2 of the Joint Intellectual Property Agreement,
dated as of             , 2010 (the “Joint IP Agreement”), by and between BP and
Verenium, after obtaining Syngenta’s consent to the assignment of the rights and
obligations under the Separation Agreement with respect to the Verenium
Intellectual Property to BP pursuant to Section 3.1 of the Joint IP Agreement,
Verenium agreed to assign to BP the rights, titles and interests set forth in
this Assignment; and

WHEREAS, the Parties acknowledge and agree that Syngenta’s consent to such
assignment has been obtained and Verenium desires to assign the rights and
obligations set forth in this Assignment to BP, and BP desires to accept such
assignment.

NOW, THEREFORE, pursuant to the terms of the Joint IP Agreement and in
consideration for the mutual promises it contains, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, BP and Verenium each further agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined in
this Assignment shall have the meanings ascribed to such terms in the Joint IP
Agreement.

2. Assignment. Verenium has sold, assigned, transferred and conveyed and does
hereby sell, assign, transfer and convey unto BP: (a) all of Verenium’s rights
and obligations under the Separation Agreement with respect to the Verenium
Intellectual Property to BP; (b) all of the rights, titles and interests of
Verenium in, to and benefits under the Verenium Know-How described or set forth
on Schedule 2(b); and (c) all of the rights, titles and interests of Verenium
in, to and benefits under the Verenium Patent Rights described or set forth on
Schedule 2(c). Verenium does hereby authorize and request the Commissioner of
Patents and Trademarks to assign all United States Letters Patent on the
applicable Patent Rights included herein to BP as assignee of the entire
interest.

3. Further Action. Verenium, from time to time after the Effective Date, at BP’s
request, shall:

a. execute, acknowledge and deliver to BP such other instruments of conveyance
and transfer and will take such other actions and execute and deliver such other
documents, certifications and further assurances, as BP may reasonably require
in the United States of America or a country foreign thereto in order to assign,
transfer and convey to BP the items and materials set forth in Sections 2(a) –
(c) above;



--------------------------------------------------------------------------------

b. render all reasonably requested assistance to BP to establish or protect BP’s
rights in and to the items and materials referenced in Sections 2(a) – (c) above
under the intellectual property laws of the United States of America or
countries foreign thereto, including, without limitation, (i) causing Verenium’s
agents, employees and representatives, and (ii) using commercially reasonable
efforts to cause Verenium’s third party contractors (such agents, employees,
representatives and contractors, collectively, “Verenium Parties”) to execute
appropriate instruments to secure, register, verify, validate, effect, maintain,
renew or defend BP’s rights in and to the items and materials referenced in
Sections 2(a) – (c);

c. cooperate and take such other actions as may be reasonably requested from
time to time by the other party hereto in order to carry out, evidence and
confirm the intended purposes of effecting the assignment pursuant to the Joint
IP Agreement upon obtaining Syngenta’s agreement; and

d. not contest, deny or take any action inconsistent with BP’s rights to the
items and materials set forth in Sections 2(a) – (c).

In the event that BP is unable to secure Verenium’s or Verenium Parties’
signature on any documents deemed necessary by Verenium, in its reasonable
discretion, to carry out the purposes of this Assignment with respect to BP’s
rights in and to the items and materials referenced in Sections 2(a) – (c), if
(i) after BP has provided Verenium with written notice of such request, (ii) at
least ten (10) business days have lapsed since BP has provided the written
notice, and (iii) Verenium has not, during such ten (10) business day period,
provided Verenium’s or the Verenium Parties’ signature on such documents, then
on the eleventh (11th) business day after BP has provided Verenium with such
written notice, Verenium hereby irrevocably designates and appoints BP or its
designee(s) as Verenium’s agent and attorney-in-fact, which appointment is
coupled with an interest, to act for and in Verenium’s behalf for the sole
purpose of executing, verifying and filing any such document(s).

4. Export Control Laws. Verenium shall be responsible for ensuring that its
actions with respect to the items and materials referenced in Sections 2(a) –
(c) are in compliance with all applicable export control Laws (“Export Control
Laws”). Verenium shall immediately give notice to BP if any specific item or
material referenced in Sections 2(a) – (c) is or becomes subject to export
control restrictions under any Export Control Laws, and shall provide BP with
reasonable cooperation and information, at no additional cost or expense to BP,
to assist in complying with any licensing or similar requirements that may be
imposed under applicable Export Control Laws, including promptly furnishing upon
request any export control classification numbers applicable to the specific
items and materials referenced in Sections 2(a) – (c) (or such other applicable
export control descriptors).

 

2



--------------------------------------------------------------------------------

 

5. Joint IP Agreement Controls. Nothing in this Assignment shall be deemed to
supersede, enlarge or modify any of the provisions of the Joint IP Agreement,
all of which survive the execution and delivery of this Assignment as provided
and subject to the limitations set forth in the Joint IP Agreement. If any
conflict exists between the terms of this Assignment and the terms of the Joint
IP Agreement, the terms of the Joint IP Agreement shall govern and control.

6. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
of the conflict of law rules thereof to the extent such rules would require or
permit the application of the laws of another jurisdiction to this Assignment.

7. Successors and Assigns. This Assignment shall inure to the benefit of and be
binding upon the successors and assigns of BP and Verenium.

8. Counterparts. This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

9. Amendment and Waiver. This Assignment may not be amended or modified in any
manner other than by an agreement in writing signed by the parties hereto or
their respective successors or permitted assigns. No waiver under this
Assignment shall be valid or binding unless set forth in a writing duly executed
and delivered by the party against whom enforcement of such waiver is sought.
Neither the waiver by any of the parties of a breach or default under any of the
provisions of this Assignment, nor the failure by any of the parties, on one or
more occasions, to enforce any of the provisions of this Assignment or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.

10. Notice. Any notice given pursuant to this Assignment shall be given in the
same manner as stated in Section 11.9 of the Joint IP Agreement.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, each party has executed this Assignment by its proper
officers thereunto duly authorized.

 

VERENIUM CORPORATION

Name:

 

 

Title:

 

 

Date:

 

 

 

State of

 

 

 

        )

   

        ) ss.

County of

 

 

 

        )

On this      day of         , 20     before me personally appeared the foregoing
individual, who executed the foregoing instrument and who acknowledged to me
that he/she executed the same of his/her own free will for the purposes therein
set forth.

 

    

 

    

Notary Public,

(seal)

    

                     County, State of                     

    

My Commission Expires:                        

 

BP BIOFUELS NORTH AMERICA LLC

Name:

 

 

Title:

 

 

Date:

 

 

 

State of

 

 

 

)

   

) ss.

County of

 

 

 

)

On this      day of         , 20     before me personally appeared the foregoing
individual, who executed the foregoing instrument and who acknowledged to me
that he/she executed the same of his/her own free will for the purposes therein
set forth.

 

    

 

    

Notary Public,

(seal)

    

                     County, State of                     

    

My Commission Expires:                     



--------------------------------------------------------------------------------

Schedule 2(b)

To Intellectual Property Assignment

Verenium Know-How

[To be identical to Schedule 1.37 to the Joint IP Agreement]



--------------------------------------------------------------------------------

Schedule 2(c)

To Intellectual Property Assignment

Verenium Patent Rights

[To be identical to Schedule 1.40 to the Joint IP Agreement]



--------------------------------------------------------------------------------

Schedule 1.37

To Joint Intellectual Property Agreement

Verenium Know-How

[…***…]

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 1.40

To Joint Intellectual Property Agreement

Verenium Patent Rights

[…***…]

*** Confidential Treatment Requested